DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 — Fig. 1C and Claims 1-14 are either generic or directed to elected Species 1 in the reply filed on 12/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites “the thickness of lateral surfaces of the light-emitting element” lacks antecedent basis. As such it is unclear and indefinite as to what thickness this is referring to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. 20130169149.

    PNG
    media_image1.png
    632
    664
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4 of Sato discloses a light-emitting device 30 comprising: 
a mounting board 34;
at least one light-emitting element (as labeled by examiner above) located on or above the mounting board; 
a first covering member (6f/6b) comprising, in order from an upper surface of the mounting board: a containing layer 6b comprising a light-absorbing material (par [0034-0035] — fluorescent material-
containing second layer 6b which absorbs light...fluorescent material particles), and a light-transmissive layer 6f; and 
a second covering member (6 above 6f) located over the first covering member and the light-emitting element; 
wherein a thickness of the containing layer 6b is less than a thickness of the light-emitting element (see examiner labeled of light-emitting element and compare to 6b).

Regarding claim 2, fig. 4 of Sato discloses wherein the at least one light-emitting element comprises a plurality of light-emitting elements 120.

Regarding claim 4, fig. 4 of Sato discloses wherein the at least one light-emitting element is face-up mounted (bottom face is mounted onto 34).

Regarding claim 5, fig. 4 of Sato discloses further comprising a third covering member 6a comprising a reflective material and covering a lateral surface of the at least one light-emitting element.

Regarding claim 6, fig. 4 of Sato discloses wherein the light-absorbing material of the containing layer is concentrated at the upper surface of the mounting board in a sectional view.

Regarding claim 7, fig. 4 of Sato discloses wherein the second covering member is further disposed at least a portion of lateral surfaces of the light-emitting element.

Regarding claim 12, Sato discloses claim 1, and par [0037] of Sato discloses wherein the light-absorbing material is carbon black.

Regarding claim 13, fig. 4 of Sato discloses wherein the mounting board includes an insulating member 34a and wiring portions 33a, wherein the mounting board has further a recessed portion (region between left and right 33a) defined by the insulating member and the wiring portions.

Regarding claim 14, fig. 4 of Sato discloses wherein the at least one light-emitting element is placed on or above a bottom surface of the recessed portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Regarding claim 3, Sato discloses claim 1, but does not disclose wherein the first covering member is softer than the second covering member.
However, it would have above to form a device of Sato comprising wherein the first covering member is softer than the second covering member in order to form a hard sealant structure around the device for device protection.

Regarding claim 8, Sato discloses claim 1, but does not disclose wherein a thickness of the first covering member is in a range of 10 μm to 100 μm.
However, although Sato is silent about the claimed thickness range, it should be noted that a thickness does exist and that the prior art of Fu provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have thickness for protection.
 Therefore, while the structure of Sato does not quantitatively state a thickness range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Sato wherein a thickness of the first covering member is in a range of 10 μm to 100 μm in order to have a thickness enough for device protection.

Regarding claim 9, Sato discloses claim 1, but does not discloses wherein the thickness of the containing layer is 20% or less of a thickness of the first covering member.
However, par [0036] of Sato discloses that the filler-containing layer 6f is made of for example, a silicone-based resin mixed with filler and covers the fluorescent material-containing second layer 6b within the second recess portion around the mounting portion 4a. The filler-containing layer 6f reflects light (including light of which wavelength is converted by the fluorescent material particles) from the light emitting element 1 to improve light extraction efficiency as well as to prevent the fluorescent material particles contained in the fluorescent material-containing second layer 6b from being excited by the light from the light emitting element 1, thereby preventing color unevenness and preventing a yellow ring from occurring. Further, the filler-containing layer 6f is preferably formed such that an upper surface of the filler-containing layer 6f has substantially the same height as an upper surface of the mounting portion 4a. Accordingly, the light (including the light of which wavelength is converted by the fluorescent material particles) emitted from the side surfaces of the light emitting element 1 can be prevented from being repetitively intricately reflected within the second recess portion, thereby preventing color unevenness from occurring.
As such it would have been obvious to form a device of Sato comprising 	wherein the thickness of the containing layer is 20% or less of a thickness of the first covering member for preventing color unevenness and preventing a yellow ring from occurring.

Regarding claim 10, Sato discloses claim 1, but does not disclose wherein a concentration of the light-absorbing material in the containing layer is in a range of 2.5 mass % to 20.0 mass %.
However, although Sato is silent about the claimed range, it should be noted that a mass % does exist and that the prior art of Fu provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order for preventing color unevenness and preventing a yellow ring from occurring.
Therefore, while the structure of Sato does not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Sato wherein a concentration of the light-absorbing material in the containing layer is in a range of 2.5 mass % to 20.0 mass % preventing color unevenness and preventing a yellow ring from occurring.

Regarding claim 11, Sato discloses claim 1, but does not discloses wherein the thickness of the containing layer is ¼ or less of the thickness of lateral surfaces of the light-emitting element.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device of Sato comprising wherein the thickness of the containing layer is ¼ or less of the thickness of lateral surfaces of the light-emitting element in order to prevent color unevenness and preventing a yellow ring from occurring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829